 UNITED STORES OF AMERICAAND COLLINS MART,INC.3838.The Employer contends that the State Commission is withoutjurisdiction over the Employer because this Board has jurisdictionand will exercise jurisdiction over the Employer.On the basis of the above, the Board is of the opinion that:1.The Employer is engaged in a nonretailbusiness of tree surgeryand landscaping in Reading, Massachusetts.2.During each of the calender years 1959, 1960, and 1961, the Em-ployer has rendered servicesin excessof $50,000 to the public utilitiesheremabove named, each of which does an annualgross business inexcess of$250,000.3.The current Board standard for the assertion of jurisdiction overnonretail enterprises within its statutory jurisdiction requires an an-nualminimum of $50,000 out-of-State inflow or outflow, direct orindirect.Siemens Mailing Service,122 NLRB 81, 85."Indirect out-flowrefers to ... services to users meeting any of the Board's juris-dictional standards except the indirect outflow or indirect inflowstandard."'The current standard for the assertion of jurisdictionover public utilities requires an annual minimum gross volume of busi-ness of at least $250,000 1 and each of the public utilities involved here-in meet this Board's standard.As the Employer's services to thesepublic utilities constitute "indirect outflow" as the term is defined bythe Board inSiemensand as such services are in excess of $50,000 an-nually, the Employer's operations meet the currentSiemensstandardfor the assertion of jurisdiction over nonretail enterprises.Accordingly, the parties are therefore advised, under Section 102.103of the Board's Rules and Regulations, Series 8, as amended, that, onthe facts here present, this Board would assert jurisdiction over theEmployer's operations with respect to labor disputes cognizable underSections 8, 9, and 10 of the Act.I Saemons dfaiUng Service,supra2 Siou , Valley Empire Electric Association,122 NLRB 92United Stores of America and CollinsMart, Inc.'andLocal 534,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, Petitioner.Case No. 14-RC-49310.August29, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Victor I. Smedstad, hearingIAt thehearing,the petition,which namedUnited Stores of Americaas the Employer,was amendedat the Petitioner's request to substituteCollins Mart,Inc , asthe Employer:Both named Employers appeared at and participated in the hearing.On the basis of the-findingsmadebelow,we haveamended thecaption toshow the namesof both as theJoint Employers of the employees here involved138 NLRB No. 45. 384.DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing arefree fromprejudicialerrorand are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].1.United Stores of America, herein referredto asUSA, owns andmanagesa building that houses a discount department store open tomembers only. It operates none of the 20 or more selling departmentsin the store, which are independently owned and operated under leas-ing arrangements. It does, however, employ at thestore a generalmanager, controller, janitor, cart boy, two sign shop workers, andseven office clerical employees.Collins Mart, Inc., herein referred toas Collins Mart, operates the grocery and meat sales department, theonly department here involved.The Petitioner contends that Collins Mart is the employer of theemployees in the grocery and meat sales department. The Intervenorcontends that USA is the employer of all the employees in the store.Neither Collins Mart nor USA took any position on this issue.Under the provisions of the lease agreements between USA and thedepartment operators, no lessee may negotiate or execute a contractwith any labor organization without the written consent of the lessor.'USA is thereby given control over the lessees' labor policies and agree-ments. It has exercised this control by entering into a contract withthe Intervenor, after the petition herein was filed, "for and in behalfof all licensees of its store," covering by its terms all employees at thestore except those already represented by another union.'Up to thistime there has been collective bargaining only as to the restaurant em-ployees in the store.The above-mentioned contract with the Inter-venor is not urged as a bar.USA also has under the lease provisions, substantial control over theworking conditions of all the employees as it has authority to promul-gate store rules regarding employee conduct, as well as authority torequire lessees to compel employee compliance therewith.Moreover,USA can require lessees to discharge employees for major violationsof its rules, and USA must be notified of all hires and discharges by2 Local 229,Retail Clerks International Association,AFL-CIO, wasallowed to inter-vene at the hearing on the basis of a contract interest.8 Paragraph 25 of the license agreement provides:"No lessee will enter into any negotia-tions or agreements,oral or written, with any labor organization with respect to his em-ployees without having the written consent of Lessor,providedthat thisdoes not conflictwith any Local,State or Federal Laws."4 Schedule"A" of the contract,which sets forth employee wage rates,covers the groceryemployeesbut not themeat employees.Moreover,the Intervenor,in its brief and at thehearing, concededthat its contractdoes not cover the meat employees nor the restaurant.employees who are represented by another union not here involved. UNITED STORES OF AMERICAAND COLLINSMART,'INC.385lessees.On the other hand, the manager of Collins Mart, who reports,directly to its parent company, Justrite Super Market, Inc., handlessuch matters as hires, discharges, grievances, scheduling of hours,rates of pay, and employee insurance for all the employees in the Col-linsMart department.Accordingly, it is clear that both USA andCollinsMart exercise substantial control over the employment rela-tionship of the employees in the department here involved.We find,therefore, that USA and Collins Mart are joint employers of the em-We find, further, that the Employers are engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section2(6) and (7) of the Act.4.The Petitioner seeks a unit of employees in the grocery and meatsales department at the USA store.The Intervenor contends thatonly a storewide unit is appropriate. The Employers took no position.Collins Mart has 37 employees, of whom 6 work in its meat sectionand 4 in its produce section; there are also 6 stockers, 10 checkers, 10sack boys, and an office girl.As noted above, the department managerexercises direct control over its employees in day-to-day operations.Unlike the other USA leased departments, Collins Mart does not stayopen on Sundays, the manager having refused to do so.Moreover, thisdepartment keeps its own records of sales, controls its sown purchases,has its own cashier and checkout service, has exclusive control over theordering and pricing of its merchandise, and operates entirely on aprofit basis.The Collins Mart employees, who do not transfer to, orinterchange with, employees of other lessees, punch a separate time-clock.The wage rates of its grocery employees are higher than thoseof employees of other departments. In view of all the indicia of sep-arateness of the Collins Mart department from the rest of the store,and the lack of any controlling bargaining history on a storewidebasis, we find that the following employees constitute a separate ap-propriate unit for the purposes of collective bargaining : 6All grocery and meat sales department employees employed byCollins Mart, Inc., a department of United Stores of America, Collins-ville, Illinois, including the head checker,' but excluding office clerical5Frostco gaper Save Stores, Inc,138 NLRB 125.9 Frostco Super Save Stores, Inc., supra.4 The head checker checks cash and routinely directs the work of 10 checkers.As shehas no authority to hire and discharge,nor any of the other statutory indicia of super-visory authority,we include her in the unit. 386DECISIONS OF NATION--AL -LABOR RELATIONS BOARDemployees, professional employees, guards, the head meat cutter, pro-duce department head, assistant manager, and all other supervisors aas defined in the Act.[Text of Directon of Election omitted from publication.]8 The Petitioner contends that the Collins Mart section or department heads are non-supervisory employees.The Intervenor and the Employers took no position on this matter.As the head meatcutter, produce department head, and assistant manager possess theauthority to discharge employees, we `find that they are supervisors within themeaningof the Act, and exclude them.FWD CorporationandAssociated Unions of America,Office andProfessionalWorkers Local 15.1Case No. 18-RC-4898.Au-gust 30, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Rotenberg, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.62.The Petitioner claims to represent certain employees of the Em-ployer.3.On March 31, 1942, the Petitioner was certified as the collective-bargaining representative for a unit of office, local sales, technical,and other salaried employees at the Employer's plant at Clinton-ville,Wisconsin. In July 1960 the Petitioner requested the Board toclarify its certification to find that certain employees were includedwithin the certified unit.The Board ordered a hearing on the issuesraised by the motion for clarification and on May 6, 1961, issued itsSupplemental Decision and Order 2 in which it stated :In view of the age of the certificate, the numerous changes fromthe certificate's unit description made by the parties in the col-lective-bargaining contracts negotiated since the certification, andthe exclusion of some or all of the individuals in dispute from someor all of these contracts, we find that the unit for which the Peti-tioner is bargaining representative is too indeterminate at this time'The Petitioner's name appears as amended at the hearing.z FWD Corporation,131 NLRB 404.138 NLRB No. 44.